Citation Nr: 0637904	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
due to Agent Orange exposure.  


2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.  



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active service from January 1968 to October 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Manila Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Essentially, the veteran contends that service connection for 
diabetes mellitus and peripheral neuropathy (claimed as 
secondary to exposure to herbicides), is warranted because he 
was exposed to Agent Orange while serving aboard a vessel 
that was in the waters off the shore of Vietnam.  It has not 
been verified that he served aboard a vessel in the waters 
off Vietnam.  

While the service department has indicated that there is no 
evidence in the veteran's file to substantiate any service in 
the Republic of Vietnam, he does not allege that he was 
exposed to Agent Orange in that manner.  There is no 
indication that he was asked to provide greater detail as to 
his Agent Orange exposure allegations, nor has there been an 
exhaustive attempt to verify the allegations.  As the 
veteran's claim is critically dependent on his ability to 
establish entitlement to the legal presumptions afforded 
veterans who were exposed to Agent Orange, and the veteran 
has not been asked to further describe any incidents of 
exposure (including providing the name of the vessel he 
served on), which may be capable of verification, and as all 
means of verification are not exhausted, the Board is bound 
to arrange for the further development.  

As the case is being remanded anyway, it should be ensured 
that the appellant has been provided proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the type of evidence that is needed to 
establish a disability rating and an effective date for the 
claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
provide a list of all health care 
providers and medical examiners that 
have treated or examined him for 
diabetes mellitus and peripheral 
neuropathy (and any necessary releases) 
since his discharge from service.  The 
RO/AMC should obtain complete records 
(those not already in the claims file) 
of all examinations and treatment from 
all the sources identified

3.  The RO/AMC should ask the veteran to 
provide greater detail surrounding his 
Agent Orange exposure, including dates 
and the name of the vessel he served on 
that was located off the shore of 
Vietnam.  The veteran's service personnel 
records should be obtained.  If the 
veteran makes a specific allegation of 
exposure in addition to serving off the 
shores of Vietnam, then the RO/AMC should 
contact the Naval Historical Center and 
ask them if the command history of the 
named vessel for the alleged period of 
exposure contains any information that 
might verify or corroborate the veteran's 
accounts.  If the Naval Historical Center 
is unable to provide such information, 
they should be asked to identify the 
agency or department that may provide 
such information and the RO/AMC should 
conduct follow-up inquiries accordingly.  
If such information is not available from 
any source, it should be so noted in the 
record.

4.  After completion of the above (and 
any additional development suggested by 
the results of that requested above), the 
RO should review the claim.  If it 
remains denied, the veteran and should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

